
	

113 HR 2706 IH: Literacy Education for All, Results for the Nation Act
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2706
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mr. Yarmuth (for
			 himself, Mr. Polis,
			 Ms. Bonamici,
			 Ms. Norton,
			 Mr. Rahall,
			 Mr. Connolly,
			 Mr. Cohen, and
			 Mr. Cartwright) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To establish a comprehensive literacy program, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as—
				(1)the
			 Literacy Education for All, Results
			 for the Nation Act; or
				(2)the
			 LEARN
			 Act.
				(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Programs authorized.
					Sec. 5. State planning grants.
					Sec. 6. State implementation grants.
					Sec. 7. Subgrants to eligible entities in support of literacy
				for children from birth through kindergarten entry.
					Sec. 8. Subgrants to eligible entities in support of literacy
				for students in kindergarten through grade 12.
					Sec. 9. Additional State activities.
					Sec. 10. National evaluation, information dissemination, and
				technical assistance.
					Sec. 11. Consequences of insufficient progress, reporting
				requirements, and conflicts of interest.
					Sec. 12. Rules of construction.
					Sec. 13. Definitions.
					Sec. 14. Authorization of appropriations.
				
			2.FindingsThe Congress finds that in order for a
			 comprehensive and effective literacy program to address the needs of children
			 it is critical to address the following:
			(1)Literacy
			 development is an ongoing process that requires a sustained engagement and
			 investment beginning in early childhood and continuing through secondary
			 school.
			(2)Developing
			 literacy skills begins at birth as infants and toddlers associate sounds,
			 gestures, and marks on paper with consequences and meaning. Many teachers and
			 staff in early learning programs are not provided with high-quality
			 professional development in how to support children’s language and literacy
			 development. Such high-quality professional learning and preparation, that is
			 job-embedded and ongoing, promotes strong early language and literacy for all
			 children’s readiness for school.
			(3)Research shows
			 that writing leads to improved reading achievement, reading leads to better
			 writing performance, and combined instruction leads to improvements in both
			 areas. Students in kindergarten through grade 12 need to be engaged in combined
			 reading and writing experiences that lead to a higher level of thinking than
			 when either process is taught alone.
			(4)Teachers and early
			 childhood educators need professional development to improve the reading and
			 writing abilities of children who are at risk for developmental delays or are
			 reading and writing several years below grade level. Middle school and
			 secondary school teachers in core academic subjects must have the tools and
			 skills to teach reading and writing for subject area understanding and to
			 differentiate and provide instruction for students with varying literacy
			 skills.
			(5)Approximately 70
			 percent of 4th graders and 8th graders read below the proficient level on the
			 2007 National Assessment of Educational Progress.
			(6)Between 1971 and
			 2008, the reading levels of 17-year-olds in the United States showed little to
			 no improvement. The ability of secondary school students to read complex texts
			 is strongly predictive of their performance in postsecondary mathematics and
			 science courses.
			(7)Only one-third of
			 secondary school students who enter 9th grade each year can expect to graduate
			 in 4 years with the skills needed to succeed in higher education and the
			 workplace.
			(8)The 25 fastest
			 growing professions have higher than average literacy demands while the fastest
			 declining professions have lower than average literacy demands.
			(9)The intellectual
			 and linguistic skills necessary for reading and writing must be developed
			 through explicit, intentional, and systematic language activities, to which
			 many low-income and minority students do not have access.
			(10)Only 71 percent
			 of secondary school students graduate on time with a diploma, meaning that
			 every year 1,230,000 students fail to graduate from secondary school in the
			 United States. These 1,230,000 nongraduates cost the United States more than
			 $319,000,000,000 in lost wages, taxes, and productivity over their
			 lifetimes.
			(11)Meaningful
			 engagement of families in their children’s early learning supports school
			 readiness and later academic success. Parental literacy habits are positively
			 associated with parental reading beliefs, parent-child literacy and language
			 activities in the home, children’s print knowledge, and interest in reading and
			 writing.
			3.PurposesThe purposes of this Act are—
			(1)to improve
			 reading, writing, and academic achievement for children and students by
			 providing Federal support to State educational agencies, in collaboration with
			 State agencies that oversee child care programs, to develop, coordinate, and
			 implement comprehensive State literacy plans that ensure high-quality
			 instruction and effective practices in early language and literacy in early
			 learning programs (serving children from birth through kindergarten entry) and
			 in reading and writing in kindergarten through grade 12; and
			(2)to assist State
			 educational agencies and State agencies that oversee child care and other early
			 childhood programs in achieving the purposes described in paragraph (1)
			 by—
				(A)supporting the
			 development and implementation of early learning through grade 12 literacy
			 programs that are based on scientifically valid research, to ensure that every
			 student can read and write at grade level or above;
				(B)providing children
			 attending early learning programs that serve children from birth through
			 kindergarten entry, including programs, such as child care, Early Head Start,
			 Head Start, State-funded preschool, public library programs, and other early
			 childhood education settings, with high-quality, language-rich,
			 literature-rich, informational text-rich, culturally relevant, developmentally
			 appropriate environments, so that such children develop the fundamental
			 knowledge and skills necessary for literacy engagement, development, and
			 achievement in kindergarten and beyond;
				(C)educating parents
			 in the ways they can support their child’s communication and literacy
			 development;
				(D)supporting efforts
			 to link and align standards and evidence-based teaching practices and
			 instruction in early learning programs serving children from birth through
			 kindergarten entry;
				(E)supporting
			 high-quality, effective educational and development environments for children
			 and students from birth through grade 12 to develop oral language, reading
			 comprehension, and writing abilities through evidence-based instruction and
			 practices;
				(F)improving student
			 achievement by establishing literacy initiatives that provide explicit and
			 systematic instruction in oral language, reading, and writing development
			 across the curriculum;
				(G)identifying and
			 supporting students who are reading and writing below grade level by providing
			 evidence-based intensive interventions, including extended learning time, to
			 help such students acquire the language and literacy skills they need to
			 graduate from secondary school;
				(H)providing
			 assistance to eligible entities in order to provide educators with high-quality
			 professional development in the essential components of early literacy
			 instruction and the essential components of reading and writing
			 instruction;
				(I)supporting State
			 educational agencies and local educational agencies in using age- and
			 developmentally appropriate instructional materials and strategies, including
			 those consistent with universal design for learning, that assist teachers as
			 they work with students to develop reading and writing competencies appropriate
			 to the student’s grade and skill levels;
				(J)supporting State
			 educational agencies and eligible entities in improving reading, writing, and
			 academic achievement for children and students, especially those that are
			 low-income, limited English proficient, migratory, Indian or Alaskan Native,
			 neglected or delinquent, homeless, in the custody of the child welfare system,
			 those that have disabilities, or those who have dropped out of school;
			 and
				(K)strengthening
			 coordination among schools, early learning programs, early literacy programs,
			 family literacy programs, juvenile justice programs, public libraries, and
			 outside-of-school programs that provide children and youth with strategies,
			 curricula, interventions, and assessments designed to advance early and
			 continuing language and literacy development in ways appropriate for each
			 context.
				4.Programs
			 authorized
			(a)In
			 generalThe Secretary is authorized—
				(1)to award State
			 planning grants in accordance with subsection (b) and section 5; and
				(2)to award State
			 implementation grants in accordance with subsection (b) and section 6 to
			 enable—
					(A)the State agency
			 that oversees child care programs, in consultation with the State Advisory
			 Council on Early Childhood Education and Care described in section 642B of the
			 Head Start Act and other early childhood agencies, to award subgrants to
			 eligible entities in accordance with section 7;
					(B)the State
			 educational agency to award subgrants to eligible entities in accordance with
			 section 8; and
					(C)the State
			 educational agency to carry out the additional State activities described in
			 section 9.
					(b)Awards to state
			 educational agencies
				(1)Discretionary
			 grants
					(A)In
			 generalIf the amount appropriated under section 14 for a fiscal
			 year is less than $500,000,000 the Secretary shall—
						(i)reserve not more
			 than 5 percent of such amount for the national evaluation, dissemination of
			 information, and technical assistance under section 10;
						(ii)reserve not more
			 than 5 percent of such amount to make awards, on a competitive basis, under
			 section 5; and
						(iii)use the amount
			 not reserved under clauses (i) and (ii) to make awards, on a competitive basis
			 and based on the quality of the applications submitted, to State educational
			 agencies that have applications approved under section 6 to enable the agencies
			 to carry out sections 7 through 9.
						(B)Allocation of
			 fundsThe Secretary shall allocate the funds described in
			 subparagraph (A)(iii) among approved applicants on the basis of the relative
			 number or percentage of children counted under section 1124(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) in a State
			 served by an approved applicant compared to the number or percentage of such
			 children in all States served by approved applicants, except that awards under
			 this paragraph shall be of sufficient size and scope to be effective.
					(2)Formula
			 grants
					(A)In
			 generalIf the amount appropriated under section 14 for a fiscal
			 year is equal to or exceeds $500,000,000 the Secretary shall—
						(i)reserve not more
			 than 5 percent of such amount for the national evaluation, dissemination of
			 information, and technical assistance under section 10;
						(ii)reserve not more
			 than 5 percent of such amount to make awards, on a competitive basis, under
			 section 5;
						(iii)reserve a total
			 of 1 percent of such amount for—
							(I)allotments for the
			 United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands, to be distributed among such outlying areas on the
			 basis of their relative need, as determined by the Secretary in accordance with
			 the purposes of this Act; and
							(II)the Secretary of
			 the Interior for programs under sections 5 through 9 in schools operated or
			 funded by the Bureau of Indian Education; and
							(iv)use
			 the amount not reserved under clauses (i) through (iii) to make awards, from
			 allotments under subparagraph (B), to State educational agencies serving
			 States, excluding States described in clause (iii)(I), that have applications
			 approved under section 6 to enable the agencies to carry out sections 7 through
			 9.
						(B)State allotment
			 formulaFrom the funds described in subparagraph (A)(iv), the
			 Secretary shall make an award to each approved applicant under section 6 on the
			 basis of the relative number of children counted under section 1124(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) in the State
			 served by the applicant compared to the number of such children in all States
			 served by approved applicants.
					(C)Proportional
			 divisionIn each fiscal year, the amount reserved under
			 subparagraph (A)(iii) shall be divided between the uses described in subclauses
			 (I) and (II) of such subparagraph in the same proportion as the amount reserved
			 under section 1121(a) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6331(a)) is divided between the uses described in paragraphs (1) and (2)
			 of such section 1121(a) for such fiscal year.
					(3)Consultation
					(A)In
			 generalAs applicable, a State educational agency that receives a
			 discretionary grant or allotment under this subsection shall engage in timely
			 and meaningful consultation with representatives of Indian tribes located in
			 the State in order to improve the coordination of activities designed to
			 develop effective approaches to achieve the purposes of the Act consistent with
			 the cultural, language, and educational needs of Indian students.
					(B)Special
			 ruleOf the funds reserved under paragraph (2)(A)(iii)(II), the
			 Secretary of the Interior shall consult with tribes and school boards connected
			 with bureau-funded schools to ensure allocation of funds to the extent possible
			 in accordance with subparagraphs (A), (B), and (C) of section 6(a)(2).
					(c)Peer
			 review
				(1)In
			 generalThe Secretary shall convene a peer review panel to
			 evaluate and make recommendations to the Secretary regarding each application
			 for a grant under section 5 or 6 using the evaluation criteria described in
			 paragraph (2).
				(2)Development of
			 evaluation criteriaThe Secretary shall report to the Congress
			 the peer review process and evaluation criteria that will be used to evaluate
			 grant applications under sections 5 and 6 and shall make a copy of the peer
			 review panel’s comments available to the public.
				(d)Supplement not
			 supplantGrant funds provided under this section shall be used to
			 supplement, and not supplant, other Federal, State, or local funds that would,
			 in the absence of such grant funds, be made available for literacy instruction
			 and support of children and students participating in programs assisted under
			 this Act.
			5.State planning
			 grants
			(a)Planning grants
			 authorized
				(1)In
			 generalThe Secretary may award planning grants to State
			 educational agencies to enable the State educational agencies to develop or
			 improve a comprehensive plan, in consultation with the State agencies that
			 oversee child care and other early childhood programs, the State Advisory
			 Council on Early Childhood Education and Care, and the State Head Start
			 Collaboration Office, to carry out activities that improve literacy for
			 children and students from birth through grade 12.
				(2)Grant
			 periodA planning grant under this section shall be awarded for a
			 period of not more than 1 year.
				(3)NonrenewabilityThe
			 Secretary shall not award a State educational agency more than 1 planning grant
			 under this section.
				(4)Relation to
			 implementation grantsA State educational agency may not receive
			 a planning grant under this section at the same time it is receiving an
			 implementation grant under section 6.
				(b)ApplicationEach State educational agency desiring a
			 planning grant under this section shall submit, jointly with the State agencies
			 that oversee child care and other early childhood programs and the State
			 Advisory Council on Early Childhood Education and Care, an application to the
			 Secretary at such time, in such manner, and accompanied by such information as
			 the Secretary may require.
			(c)Existing State
			 literacy planAn existing Federally funded comprehensive State
			 literacy plan may be improved using a grant under this section.
			6.State
			 implementation grants
			(a)Implementation
			 grants authorized
				(1)In
			 generalThe Secretary shall award implementation grants to State
			 educational agencies—
					(A)to implement, in
			 collaboration with the State agencies that oversee child care and other early
			 childhood programs, the State Advisory Council on Early Childhood Education and
			 Care, and the State Head Start Collaboration Office—
						(i)the
			 comprehensive State literacy plan developed under section 5, if the State
			 educational agency received a grant under such section; or
						(ii)another
			 comprehensive State literacy plan for serving children from birth through grade
			 12;
						(B)to provide funds
			 made available under paragraph (2)(A) to the State agency that oversees child
			 care programs to award subgrants under section 7;
					(C)to award subgrants
			 under section 8; and
					(D)to carry out
			 additional State activities under section 9.
					(2)Use of
			 fundsState educational agency shall use implementation grant
			 funds received under this section as follows:
					(A)Learners from
			 birth through kindergarten entryNot less than 15 percent of such
			 grant funds shall be used in accordance with section 7.
					(B)Students in
			 kindergarten through grade 5Not less than 40 percent of such
			 grant funds shall be used in accordance with section 8, to be allocated
			 equitably among grades kindergarten through grade 5, unless the State
			 educational agency determines than an exception is necessary based on a
			 capacity survey described in section 8(c)(1).
					(C)Students in
			 grades 6 through 12Not less than 40 percent of such grant funds
			 shall be used in accordance with section 8, to be allocated equitably among
			 grades 6 through 12, unless the State educational agency determines that an
			 exception is necessary based on a capacity survey described in section
			 8(c)(1).
					(D)State
			 activitiesNot more than 5 percent of such grant funds shall be
			 used for the State activities described in section 9.
					(3)Duration of
			 grantsAn implementation grant under this section shall be
			 awarded for a period of not less than 3 years and not more than 5 years.
				(4)Renewals
					(A)In
			 generalImplementation grants under this section may be
			 renewed.
					(B)ConditionsIn
			 order to be eligible to have an implementation grant renewed under this
			 paragraph, the State educational agency, in collaboration with the State
			 agencies that oversee child care and other early childhood programs and the
			 State Advisory Council on Early Childhood Education and Care, shall
			 demonstrate, to the satisfaction of the Secretary, that—
						(i)the
			 State educational agency has complied with the terms of the grant, including
			 using the funds to—
							(I)increase access to
			 high-quality professional development;
							(II)use
			 developmentally appropriate curricula and teaching materials; and
							(III)use
			 developmentally appropriate classroom-based instructional assessments and
			 developmentally appropriate screening and diagnostic assessments; and
							(ii)with respect to
			 students in kindergarten through grade 12, during the period of the grant there
			 has been significant progress in student achievement, as measured by
			 appropriate assessments, including meeting the measurable annual objectives
			 established pursuant to section 1111(b)(2)(C)(v) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)).
						(b)State
			 Applications
				(1)In
			 generalA State educational agency that desires to receive an
			 implementation grant under this section shall, in collaboration with the State
			 agencies that oversee child care and other early childhood programs and the
			 State Advisory Council on Early Childhood Education and Care, submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
				(2)ContentsAn
			 application described in paragraph (1) shall include the following:
					(A)State literacy
			 team and planA description of how the State educational agency
			 has formed a State literacy leadership team and developed a comprehensive State
			 literacy plan, as described in section 5.
					(B)Conflicts of
			 interestAn assurance that the State has a process to safeguard
			 against conflicts of interest consistent with section 11(c) for individuals
			 providing technical assistance on behalf of the State educational agency or the
			 State agencies that oversee child care and other early childhood programs or
			 serving on the State literacy leadership team.
					(C)ImplementationAn
			 implementation plan that includes a description of how the State educational
			 agency and the State agency that oversees child care programs will—
						(i)assist eligible
			 entities with—
							(I)selecting and
			 using screening assessments and diagnostic assessments;
							(II)providing
			 classroom-based instruction that is supported by one-to-one and small group
			 instruction;
							(III)using curricular
			 materials and instructional tools, which may include technology, to improve
			 instruction and literacy achievement;
							(IV)using the
			 principles of universal design for learning in all phases of instructional
			 practice, including professional development, curriculum development and
			 selection of instructional materials, and classroom instruction;
							(V)providing
			 high-quality professional development as part of such eligible entities’
			 literacy initiatives to improve the literacy development and learning of
			 children and students served under the implementation grant; and
							(VI)providing diverse
			 learners, including English language learners, with culturally, linguistically,
			 and developmentally appropriate curricula, instructional materials, interactive
			 technologies, and valid and reliable assessments that support such learners in
			 meeting State academic and content standards;
							(ii)ensure that
			 eligible entities in the State have leveraged and are effectively leveraging
			 the resources to implement high-quality literacy instruction, and have the
			 capacity to implement high-quality literacy initiatives effectively;
						(iii)ensure that
			 professional development activities are based on—
							(I)the essential
			 components of early literacy instruction and the essential components of
			 reading and writing instruction, as appropriate; and
							(II)evidence-based
			 English language acquisition and adult learning research, as
			 appropriate;
							(iv)coordinate and
			 align, as appropriate, the activities assisted under this section and sections
			 7 and 8 with other State and local programs that—
							(I)serve children and
			 students, and their families; and
							(II)promote literacy
			 instruction and learning;
							(v)ensure that funds
			 provided under this section are awarded in a manner that will provide services
			 to all age and grade levels consistent with section 6(a)(2);
						(vi)award subgrants
			 to eligible entities to enable the eligible entities to carry out the
			 activities described in sections 7 and 8, including to—
							(I)eligible entities
			 that serve rural areas; and
							(II)eligible entities
			 that serve urban areas; and
							(vii)assist the
			 eligible entities in the State in—
							(I)providing
			 strategic and intensive literacy instruction for students reading and writing
			 below grade level, including through the use of multitiered systems of
			 supports;
							(II)providing
			 high-quality professional development in literacy instruction to teachers,
			 including—
								(aa)special education
			 teachers or teachers of students who are English language learners; and
								(bb)teachers of core
			 academic subjects;
								(III)addressing the
			 literacy needs of children and students with disabilities and English language
			 learners served by the eligible entity; and
							(IV)providing
			 training to parents so that the parents can participate in the literacy related
			 activities described under sections 7 and 8 to assist in the language and
			 literacy development of their children.
							(D)Key data
			 metricsA description of the key data metrics that will be
			 collected and reported annually under section 11(b)(1)(E).
					(E)National
			 evaluationAn assurance that the State educational agency, the
			 State agency that awards subgrants under section 7, and any eligible entity
			 receiving a subgrant under section 7 or 8, will, if requested, participate in
			 the national evaluation under section 10.
					(F)PriorityAn
			 assurance that the State educational agency and the State agency that oversees
			 child care programs, as appropriate, shall prioritize awarding
			 subgrants—
						(i)under section 7,
			 based on the percentage of low-income children proposed to be served by the
			 applicant; and
						(ii)under section 8,
			 based on the number or percentage of children counted under section 1124(c) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) proposed
			 to be served by the applicant.
						7.Subgrants to
			 eligible entities in support of literacy for children from birth through
			 kindergarten entry
			(a)SubgrantsA
			 State educational agency shall provide the funds provided under section
			 4(a)(2)(A) to the State agency that oversees child care programs, who shall
			 award subgrants, on a competitive basis, in consultation with the State
			 Advisory Council on Early Childhood Education and Care and other State early
			 childhood agencies, to eligible entities to enable the eligible entities to
			 carry out the activities described in subsection (e).
			(b)Sufficient size
			 and scopeEach subgrant awarded under this section shall be of
			 sufficient size and scope to allow the eligible entity to carry out the
			 activities described in subsection (e).
			(c)Local
			 ApplicationsAn eligible entity that desires to receive a
			 subgrant under this section shall submit an application to the State agency
			 that oversees child care programs, at such time, in such manner, and including
			 such information as such agency may require. Such application shall include a
			 description of—
				(1)a
			 needs assessment, including an analysis of data on child literacy as
			 applicable;
				(2)an implementation
			 plan that utilizes the needs assessment described in paragraph 1 that
			 identifies a baseline level of literacy and early literacy skills, as well as
			 benchmarks for making improvements and monitoring progress;
				(3)the programs
			 assisted under the subgrant, including demographic and socioeconomic
			 information on the children from birth through kindergarten entry enrolled in
			 the programs;
				(4)a
			 budget for the eligible entity that projects the cost of developing and
			 implementing literacy initiatives to carry out the activities described in
			 subsection (e);
				(5)how the subgrant
			 funds will be used to enhance the language and literacy aspects of school
			 readiness of children from birth through kindergarten entry in early childhood
			 education programs;
				(6)how the subgrant
			 funds will be used to prepare and provide ongoing assistance to staff in the
			 programs, through professional development focused on the essential components
			 of early literacy instruction, including onsite intensive mentoring by early
			 childhood literacy coaches to provide high-quality literacy activities based on
			 scientifically valid research on child development and learning for children
			 from birth through kindergarten entry;
				(7)how the subgrant
			 funds will be used to provide services, incorporate activities, and select and
			 use literacy instructional materials that are based on scientifically valid
			 research on child development and early learning;
				(8)how the subgrant
			 funds will be used to provide—
					(A)screening
			 assessments or other appropriate measures—
						(i)to
			 effectively identify children from birth through kindergarten entry who may be
			 at risk for delayed development or later academic difficulties; and
						(ii)to
			 determine whether such children are developing the fundamental knowledge
			 necessary for literacy, engagement, development, and achievement in
			 kindergarten and beyond; and
						(B)diagnostic
			 assessments, as appropriate, to determine the need for additional
			 services;
					(C)classroom-based
			 instructional assessments; and
					(D)other appropriate
			 assessments of developmental progress;
					(9)how the subgrant
			 funds will be used to help instructional staff in the programs assisted under
			 the subgrant to more effectively meet the diverse developmental and linguistic
			 needs of children from birth through kindergarten entry in the community,
			 including the needs of English language learners and children with
			 disabilities;
				(10)how the subgrant
			 funds will be used to ensure that parents receive instruction—
					(A)on their
			 children’s early literacy development; and
					(B)on how parents can
			 support children’s literacy development at home;
					(11)how the subgrant
			 funds will be used to help children, particularly children experiencing
			 difficulty with spoken and written language, to make the transition from early
			 education to formal classroom instruction;
				(12)how the
			 activities assisted under the subgrant will be coordinated with literacy
			 instruction at the kindergarten through grade 3 levels;
				(13)how the eligible
			 entity will—
					(A)evaluate the
			 success of the activities supported under the subgrant in enhancing the early
			 language and literacy development of children served under such subgrant;
			 and
					(B)evaluate data for
			 program improvement; and
					(14)such other
			 information as the State agency that oversees child care programs may
			 require.
				(d)Approval of
			 local ApplicationsThe State agency that oversees child care
			 programs shall—
				(1)award subgrants to
			 eligible entities in accordance with this section based on the quality of
			 applications submitted; and
				(2)prioritize
			 awarding subgrants based on the criteria described in section
			 6(b)(2)(F).
				(e)Local uses of
			 funds
				(1)Required
			 usesAn eligible entity that receives a subgrant under this
			 section shall use the subgrant funds to carry out the following activities to
			 support the development of early language and literacy in children from birth
			 through kindergarten entry:
					(A)Enhance and
			 improve early learning programs to ensure that children in such programs are
			 provided with high-quality, developmentally appropriate oral language,
			 literature- and print-rich environments.
					(B)Provide
			 high-quality professional development on how children develop language and
			 literacy skills (including children with disabilities and English language
			 learners), and the selection and integration of developmentally,
			 linguistically, and culturally appropriate literacy instructional strategies,
			 activities, and materials, which may include the use of an early literacy coach
			 for the staff of the eligible entity, in such entity’s curriculum and
			 activities.
					(C)Acquire, provide
			 training for, and implement, as appropriate—
						(i)screening
			 assessments or other appropriate measures to determine whether children from
			 birth through kindergarten entry are developing appropriate early language and
			 literacy skills;
						(ii)diagnostic
			 assessments, as appropriate, to determine the need for additional services;
			 and
						(iii)classroom-based
			 instructional assessments.
						(D)Acquire, as
			 appropriate, and integrate evidence-based instructional materials, activities,
			 tools, and measures into the early learning programs offered by the eligible
			 entity to improve development of children’s early language and literacy
			 skills.
					(2)Allowable
			 usesAn eligible entity that receives a subgrant under this
			 section may use the subgrant funds to carry out either or both of the following
			 activities to support the development of early language and literacy in
			 children from birth through kindergarten entry:
					(A)Selecting,
			 developing, and implementing a multitier system of supports.
					(B)Providing
			 activities that encourage family literacy experiences and practices and educate
			 parents of children enrolled in a program receiving funds under this section on
			 the development of their children’s early literacy skills.
					(f)ProhibitionThe
			 use of assessment items and data on any assessment authorized under this
			 section to provide rewards or sanctions for individual children, early learning
			 providers, program directors, or principals is prohibited.
			8.Subgrants to
			 eligible entities in support of literacy for students in kindergarten through
			 grade 12
			(a)SubgrantsA
			 State educational agency shall use the implementation grant funds provided
			 under section 4(a)(2)(B) to award subgrants, on a competitive basis, to
			 eligible entities to enable the eligible entities to carry out the activities
			 described in subsection (e).
			(b)Sufficient size
			 and scopeEach subgrant awarded under this section shall be of
			 sufficient size and scope to allow the eligible entity to carry out the
			 activities described in subsection (e).
			(c)Local
			 ApplicationsAn eligible entity desiring to receive a subgrant
			 under this section shall submit an application to the State educational agency
			 at such time, in such manner, and containing such information as the State
			 educational agency may require. Such application shall include, the following
			 information:
				(1)Capacity
			 surveyResults of the eligible entity’s capacity survey
			 that—
					(A)identify—
						(i)the
			 strengths and weaknesses of such entity related to literacy;
						(ii)how
			 subgrant funds will be used to inform and improve literacy instruction within
			 such entity; and
						(iii)the demographic
			 and socioeconomic information on the students enrolled in such entity;
			 and
						(B)include an
			 analysis, disaggregated by the subgroups described in section
			 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)(v)(II)) and by grade level, of—
						(i)State scores on
			 the reading or language arts assessments conducted under section 1111(b)(3) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3));
						(ii)National
			 Assessment of Educational Progress reading scores, as appropriate;
						(iii)the percentage
			 of students in need of reading and writing remediation;
						(iv)core course
			 passing and failure rates for secondary school students;
						(v)credit
			 accumulation for secondary school students; and
						(vi)graduation
			 rates.
						(2)Professional
			 developmentHow each participating school, eligible entity, or a
			 provider of high-quality professional development will provide ongoing
			 high-quality professional development in language development, English language
			 acquisition (as appropriate), and literacy instruction to all teachers,
			 principals, and other school leaders served by the school.
				(3)InterventionsHow
			 each participating school will identify students in need of interventions and
			 provide appropriate scientifically valid instructional interventions or other
			 services which may include one-on-one instruction and extended learning time
			 for struggling students.
				(4)BudgetA
			 budget for each participating school that projects the cost of developing and
			 implementing literacy initiatives to carry out the activities described in
			 subsection (e).
				(5)IntegrationAn
			 explanation of how each participating school will integrate literacy
			 instruction into core academic subjects.
				(6)CoordinationA
			 description of how each participating school will coordinate literacy
			 instruction with early education, after-school programs, and other programs
			 serving students in the school, such as library programs, as
			 appropriate.
				(7)AssessmentsA
			 description of the screening, diagnostic, formative, and summative assessments
			 that will be used in an assessment system to improve literacy instruction and
			 track student literacy progress.
				(8)Families and
			 caregiversA description of how the families and caregivers will
			 be involved in supporting their children’s literacy instruction and
			 assessment.
				(9)InitiativesA
			 description of the literacy and other academic initiatives, if any, in place
			 and how these initiatives will be coordinated and integrated with activities
			 supported under this section.
				(10)Participation
			 in evaluationAn assurance that the eligible entity will, if
			 requested, participate in the national evaluation described in section
			 10.
				(d)Approval of
			 local ApplicationsThe State educational agency shall—
				(1)award subgrants to
			 eligible entities in accordance with this section based on the quality of
			 applications submitted; and
				(2)prioritize
			 awarding subgrants to eligible entities based on the criteria described in
			 section 6(b)(2)(F).
				(e)Local uses of
			 funds for kindergarten through grade 12
				(1)Required
			 usesAn eligible entity that receives a subgrant under this
			 section shall use the subgrant funds to carry out the following activities for
			 students in kindergarten through grade 12:
					(A)Develop and
			 implement a literacy initiative that—
						(i)includes all of
			 the essential components of reading and writing instruction;
						(ii)supports
			 activities that are provided primarily during the regular school day but which
			 may be augmented by instruction during nonschool hours or periods when school
			 is not in session (such as before and after school or during summer
			 recess);
						(iii)integrates
			 literacy instruction into core academic subjects and, to the extent
			 practicable, other subjects taught in a school, such as career and technical
			 education; and
						(iv)addresses the
			 literacy needs of English language learners and students with
			 disabilities.
						(B)Form school
			 literacy leadership teams to help implement, assess, and identify changes to
			 the literacy initiative.
					(C)Provide
			 high-quality, developmentally appropriate oral language, including listening
			 and speaking, literature, and print-rich classroom environments.
					(D)Provide
			 high-quality professional development for instructional staff, including
			 literacy coaches and teachers of students with disabilities and English
			 language learners.
					(E)Select and
			 administer screening and diagnostic assessments and support teachers’ use of
			 formative assessments and assessment data to plan instruction.
					(F)Select and
			 implement a multitier system of supports that includes intensive, supplemental
			 interventions for students.
					(G)Provide training
			 to principals and other school and district personnel in implementing the
			 literacy initiative, particularly in the areas of—
						(i)utilizing
			 data;
						(ii)assessing the
			 quality of literacy instruction across content areas; and
						(iii)providing time
			 and support for teachers to plan literacy instruction.
						(H)Provide family
			 literacy services for students and their parents, including training to enable
			 families and caregivers to support the literacy initiative.
					(I)Promote writing
			 experiences and implement programs that instruct and engage students in
			 practicing writing for multiple audiences and purposes appropriate to the
			 interests and capacities of students.
					(J)Annually collect,
			 analyze, and report data to the State educational agency.
					(2)Allowable
			 usesAn eligible entity that receives a subgrant under this
			 section may use the subgrant funds to carry out the following activities for
			 students in kindergarten through grade 12:
					(A)Acquire and
			 utilize developmentally appropriate instructional materials based on
			 scientifically valid research, including materials that utilize
			 technology.
					(B)Hire and train
			 literacy coaches.
					(C)Promote reading,
			 library, and writing programs that provide access to engaging reading material
			 in school and at home.
					(D)Connect
			 out-of-school learning opportunities to in-school learning, including the
			 alignment of after-school activities with in-school curricula, in order to
			 improve the literacy achievement of students.
					(E)Form an acting
			 partnership with 1 or more public or private nonprofit organizations that have
			 a demonstrated record of effectiveness in improving literacy development or
			 providing professional development aligned with the activities described in
			 this subsection.
					(F)Providing time for
			 teachers and school librarians to meet to plan literacy instruction, as
			 appropriate.
					(f)Limitation to
			 certain schoolsAn eligible entity receiving a subgrant under
			 this section shall, in distributing subgrant funds under this subsection,
			 provide the subgrant funds only to schools, including public charter schools,
			 that—
				(1)are among the
			 schools served by the eligible entity with the highest numbers or percentages
			 of students in grades kindergarten through 12 reading and writing below grade
			 level, based on the most current State data as available; and
				(2)have the highest
			 numbers or percentages of children counted under section 1124(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)).
				9.Additional State
			 activities
			(a)Required
			 activitiesA State educational agency, in consultation with the
			 State agency that oversees child care programs, shall use funds made available
			 under section 4(a)(2)(C) and described in section 6(a)(1)(D) to carry out each
			 of the following activities:
				(1)Providing
			 technical assistance or engaging qualified providers to provide such
			 assistance, to assist eligible entities to design and implement literacy
			 initiatives.
				(2)Identifying and
			 supporting high-quality professional development in literacy instruction for
			 eligible entities.
				(3)Coordinating
			 activities under this Act with reading, writing, and other literacy resources
			 and programs across the State.
				(4)Disseminating
			 information, including making publicly available on the Web sites of the State
			 educational agency and the State agency that oversees child care programs, on
			 promising practices to improve children’s early literacy and language
			 development and student literacy achievement.
				(5)Reviewing and
			 developing recommendations in collaboration with teachers, early childhood
			 providers, statewide educational and professional organizations representing
			 teachers, and statewide and educational and professional organizations
			 representing institutions of higher education, to strengthen State licensure
			 and certification standards for literacy instruction in early education through
			 grade 12.
				(6)Coordinating with
			 institutions of higher education in the State to strengthen and enhance
			 pre-service course work for students preparing to teach literacy to children
			 and students from birth through grade 12.
				(7)Administration and
			 reporting.
				(b)Permissive
			 activitiesA State educational agency, in collaboration with the
			 State agency that oversees child care programs, may use funds made available
			 under section 4(a)(2)(C) and described in section 6(a)(1)(D) to carry out one
			 or more of the following activities:
				(1)Training personnel
			 of eligible entities to use data systems to track student literacy
			 achievement.
				(2)Developing and
			 providing training to literacy coaches, including literacy coaches with
			 expertise in early literacy development, language development, and adolescent
			 literacy.
				10.National
			 evaluation, information dissemination, and technical assistance
			(a)National
			 evaluation
				(1)In
			 generalFrom funds reserved under paragraph (1)(A)(i) or
			 (2)(A)(i) of section 4(b), the Secretary shall perform a 5-year national
			 evaluation of the grant and subgrant programs assisted under this Act by
			 entering into one or more contracts or cooperative agreements with independent
			 organizations. Such evaluation shall include scientifically valid research that
			 applies rigorous and systematic procedures to obtain information relevant to
			 the implementation and effect of the programs assisted under this Act.
				(2)Contents of
			 evaluationThe evaluation described in this subsection shall
			 include an analysis of each of the following:
					(A)ImpactThe
			 impact of literacy initiatives supported under this Act on improving early
			 literacy skills and student academic outcomes, including student literacy
			 development in reading and writing, student literacy development in other
			 academic content areas, grade promotion, and graduation.
					(B)Implementation
			 of core featuresThe fidelity of implementation of core program
			 features, such as coherence of program across grades, quality of technical
			 assistance, State and school district leadership, professional development for
			 teachers and administrators, use of quality materials and pedagogy, and use of
			 assessment.
					(C)Other
			 inquiriesOther inquiries as designated by the Secretary, such
			 as—
						(i)the
			 types of literacy initiatives that have demonstrated the greatest impact on
			 student achievement;
						(ii)how
			 State standards, local educational agency and school curricula, assessments,
			 and interventions combine to improve literacy;
						(iii)how screening,
			 diagnostic, and formative assessments of reading and writing assist teachers in
			 identifying students’ reading and writing needs;
						(iv)how
			 job-embedded, ongoing, high-quality professional development improves teacher
			 practice and increases literacy skills of children and students;
						(v)the
			 types of literacy activities that improve the early reading, writing, and
			 language skills of children from birth through kindergarten entry;
						(vi)how
			 early learning providers are being prepared with scientifically valid research
			 on early childhood literacy and literacy development;
						(vii)how early
			 literacy instructional materials and activities based on scientifically valid
			 research are being integrated into preschools, child care programs and programs
			 carried out under the Head Start Act (42 U.S.C. 9831 et seq.), and family
			 literacy programs;
						(viii)the impact of
			 adolescent literacy initiatives on student motivation, engagement, and
			 participation in adolescent literacy activities;
						(ix)the
			 impact of literacy initiatives on diverse learners, including English language
			 learners;
						(x)the
			 relationship between students’ literacy achievement and secondary school
			 graduation rates; and
						(xi)effective
			 strategies to integrate school and public library programs to improve
			 literacy.
						(3)Reports
					(A)Interim
			 reportNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall submit to the Congress an interim report on the
			 national evaluation conducted under this subsection.
					(B)Final
			 reportNot later than 5 years after the date of the enactment of
			 this Act, the Secretary shall submit a final report containing the results of
			 the national evaluation conducted under this subsection to—
						(i)State educational
			 agencies and eligible entities on a periodic basis for use in program
			 improvement; and
						(ii)the
			 Congress.
						(b)Information
			 dissemination and technical assistance
				(1)In
			 generalFrom amounts reserved under paragraph (1)(A)(i) or
			 (2)(A)(i) of section 4(b), the Secretary shall, in collaboration with the
			 Secretary of Health and Human Services, the Director of the National Institute
			 of Child Health and Human Development, regional educational laboratories
			 established under section 174 of the Education Sciences Reform Act of 2002 (20
			 U.S.C. 9564), and the comprehensive centers established under section 203 of
			 the Educational Technical Assistance Act of 2002 (20 U.S.C. 9602), distribute
			 information and provide technical assistance on literacy instruction,
			 including—
					(A)information on
			 literacy instruction and the impact of the instruction on—
						(i)student
			 achievement, motivation, and engagement for literacy; and
						(ii)student
			 graduation with a secondary school diploma;
						(B)information on
			 elements of job-embedded, ongoing, high-quality professional development that
			 improves literacy achievement in children and students in early education
			 through grade 12; and
					(C)information on
			 schools, eligible entities, and States that have successfully improved literacy
			 achievement in early education through grade 12.
					(2)Dissemination
			 and coordinationThe Secretary shall disseminate and make
			 publicly available the information described in paragraph (1) to—
					(A)recipients of
			 Federal financial assistance under this Act, part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), the
			 Head Start Act (42 U.S.C. 9831 et seq.), the Individuals with Disabilities
			 Education Act (20 U.S.C. 1400 et seq.), and the Adult Education and Family
			 Literacy Act (20 U.S.C. 9201 et seq.); and
					(B)each school
			 operated or funded by the Bureau of Indian Education.
					(3)Use of
			 networksIn carrying out this subsection, the Secretary shall, to
			 the extent practicable, use information and dissemination networks developed
			 and maintained through other public and private entities.
				11.Consequences of
			 insufficient progress, reporting requirements, and conflicts of
			 interest
			(a)Consequences of
			 insufficient progress
				(1)Consequences for
			 grant recipientsIf the Secretary determines that a State
			 educational agency receiving an award under section 4(b) or an eligible entity
			 receiving a subgrant under section 7 or 8 is not making significant progress in
			 meeting the purposes of this Act after the submission of a report described in
			 subsection (b), then the Secretary may withhold, in whole or in part, further
			 payments under this Act in accordance with section 455 of the General Education
			 Provisions Act (20 U.S.C. 1234d) or take such other action authorized by law as
			 the Secretary determines necessary, including providing technical assistance
			 upon request of the State educational agency, or eligible entity,
			 respectively.
				(2)Consequences for
			 subgrant recipientsA State educational agency or State agency
			 that oversees child care programs, as appropriate, receiving an award under
			 section 4(b) may refuse to award subgrant funds to an eligible entity under
			 section 7 or 8 if such State agency finds that the eligible entity is not
			 making significant progress in meeting the purposes of this Act, after—
					(A)providing
			 technical assistance to the eligible entity; and
					(B)affording the
			 eligible entity notice and an opportunity for a hearing.
					(b)Reporting
			 requirements
				(1)State
			 educational agency reportsEach State educational agency
			 receiving an award under section 6 shall report annually to the Secretary
			 regarding the State educational agency’s progress and the progress of the State
			 agency that oversees child care programs in addressing the purposes of this
			 Act. Such report shall include, at a minimum, a description of—
					(A)the professional
			 development activities provided under the award, including types of activities
			 and entities involved in providing professional development to early childhood
			 providers, classroom teachers, and other instructional staff;
					(B)instruction,
			 strategies, activities, curricula, materials, and assessments used in the
			 programs funded under the award;
					(C)the types of
			 programs and program settings for children younger than kindergarten entry
			 funded under the award and the ages, grade levels, and demographic information
			 of children served by the programs funded under the award, except that
			 individually identifiable information shall not be included;
					(D)the experience and
			 qualifications of the instructional staff who provide literacy instruction
			 under the programs funded under the award, including the experience and
			 qualifications of those staff working with children with disabilities, English
			 language learners, and children younger than kindergarten entry;
					(E)key data metrics
			 used for literacy initiatives;
					(F)student
			 performance on relevant program metrics, as identified in the State education
			 agency’s implementation plan under section 6(b)(2)(C), such as—
						(i)the
			 number of students reading and writing on grade level by the end of the third
			 grade, disaggregated by the subgroups described in section 1111(b)(2)(C)(v)(II)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)(II)); and
						(ii)the
			 instruction and activities delivered to at-risk students served under the
			 award; and
						(G)the outcomes of
			 programs and activities provided under the award.
					(2)Eligible entity
			 reportsEach eligible entity receiving a subgrant under section 7
			 or 8 shall report annually to the State educational agency or the State agency
			 that oversees child care programs, as appropriate, regarding the eligible
			 entity’s progress in addressing the purposes of this Act. Such report shall
			 include, at a minimum, a description of—
					(A)how the subgrant
			 funds were used;
					(B)the degree of
			 appropriate developmental progress or literacy achievement growth of students,
			 including children who are English language learners and children with
			 disabilities, assisted under the subgrant;
					(C)the professional
			 development of activities provided under the award, including types of
			 activities and entities involved in providing professional development to early
			 childhood providers, classroom teachers, and other instructional staff;
					(D)instruction,
			 strategies, activities, curricula, materials, and assessments used in the
			 programs funded under the award;
					(E)the types of
			 programs funded under the award and the ages, grade levels, and demographic
			 information of children served by the programs funded under the award, except
			 that individually identifiable information shall not be included;
					(F)the experience and
			 qualifications of the instructional staff who provide literacy instruction
			 under the programs funded under the award, including the experience and
			 qualifications of those staff working with children with disabilities and with
			 English language learners;
					(G)key data metrics
			 used for literacy initiatives;
					(H)student
			 performance on relevant program metrics, as identified in the State education
			 agency’s implementation plan under section 6(b)(2)(C), such as—
						(i)the
			 number of students reading and writing on grade level by the end of the third
			 grade, disaggregated by the subgroups described in section 1111(b)(2)(C)(v)(II)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)(II)); and
						(ii)the
			 instruction and activities delivered to at-risk students served under the
			 award;
						(I)the outcomes of
			 programs and activities provided under the award; and
					(J)the results of an
			 external evaluation, if the Secretary determines applicable.
					(c)Conflicts of
			 interest
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary of Education shall create and implement
			 procedures—
					(A)to assess whether
			 a covered individual or entity has a potential conflict of interest; and
					(B)to require the
			 disclosure and mitigation of any such conflict of interest to ensure the
			 integrity of the related program.
					(2)Evaluation by
			 the comptroller general
					(A)In
			 generalNot later than 60 days after the creation of the
			 procedures described in paragraph (1), the Comptroller General of the United
			 States shall report to the Committee on Education and Labor of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate on the adequacy of such procedures to identify, disclose, and manage
			 conflicts of interest.
					(B)UpdatesBeginning
			 not less than 6 months after the report described in subparagraph (A) is filed,
			 the Comptroller General shall evaluate the Department’s implementation of the
			 procedures described in paragraph (1) and report to the Committee on Education
			 and Labor of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate every 6 months to ensure that the
			 Department has adequately implemented such procedures. The Comptroller General
			 shall include in the reports any recommendations for modifications to such
			 procedures that the Comptroller General determines are appropriate to properly
			 identify, disclose, and manage conflicts of interest.
					(3)DefinitionsFor
			 the purposes of this subsection:
					(A)The term
			 covered individual or entity means—
						(i)an
			 officer or professional employee of the Department of Education;
						(ii)a
			 contractor or subcontractor of the Department, or an individual hired by the
			 contracted entity;
						(iii)a
			 member of a peer review panel described in section 4(c); or
						(iv)a
			 consultant or advisor to the Department.
						(B)The term
			 conflict of interest means a financial interest or other
			 self-interest that a reasonable person would expect to lead to an undue bias,
			 or the appearance of such bias, towards a particular product or service
			 purchased with, guaranteed or insured by, or under consideration for purchase
			 with, or to be guaranteed or insured by, funds administered by the Department
			 of Education or a contracted entity of the Department.
					12.Rules of
			 construction
			(a)Student
			 eligibilityNothing in this Act shall be construed to prohibit
			 students eligible for assistance under title I or III of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq., 6801 et seq.) or
			 students eligible for assistance under the Individuals with Disabilities
			 Education Act (20 U.S.C. 1400 et seq.) from receiving literacy instruction and
			 intervention under this Act.
			(b)Idea
			 evaluationThe assessments required under this Act shall not be
			 construed to constitute an evaluation required under the Individuals with
			 Disabilities Education Act (20 U.S.C. 1400 et seq.).
			13.Definitions
			(a)In
			 generalExcept as otherwise provided in this Act, the terms used
			 in this Act have the meanings given such terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(b)Other
			 termsIn this Act:
				(1)Child with a
			 disabilityThe term child with a disability has the
			 same meaning given the term in section 602(3) of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1401(3)).
				(2)Classroom-based
			 instructional assessmentThe term classroom-based
			 instructional assessment means an assessment for children in third grade
			 or younger that—
					(A)is valid and
			 reliable for the age and population of children served in the program, and is
			 used to evaluate children’s developmental progress and learning, including
			 systematic observations by teachers of children performing tasks, including
			 academic and literary tasks, that are part of their daily classroom experience;
			 and
					(B)is used to improve
			 classroom instruction.
					(3)Diagnostic
			 assessmentThe term diagnostic assessment means an
			 assessment that—
					(A)is
			 developmentally, linguistically, and culturally appropriate;
					(B)is valid,
			 reliable, and based on scientifically valid research on language, literacy, and
			 English language acquisition;
					(C)is used for the
			 purposes of—
						(i)identifying a
			 student’s specific areas of strengths and weaknesses in oral language and
			 literacy;
						(ii)determining any
			 difficulties that the student may have in language and literacy and the
			 potential cause of such difficulties; and
						(iii)helping to
			 determine possible literacy intervention strategies and related special needs
			 of the student; and
						(D)in the case of
			 young children, is conducted after a screening assessment that identifies
			 potential risks for delayed development or later academic difficulties.
					(4)Eligible
			 entityThe term eligible entity means—
					(A)when used with
			 respect to children from birth through kindergarten entry—
						(i)one
			 or more local educational agencies providing early learning programs, or one or
			 more public or private early learning programs, serving children from birth
			 through kindergarten entry, such as a Head Start agency, an Early Head Start
			 program, a child care program, a State-funded pre-kindergarten program, a
			 public library program, or a family literacy program that has a demonstrated
			 record of providing effective literacy instruction for the age group such
			 agency or program is proposing to serve under section 7; or
						(ii)one
			 or more local educational agencies providing early learning programs, or one or
			 more public or private early learning programs, serving children from birth
			 through kindergarten entry, such as a Head Start agency, an Early Head Start
			 program, a child care program, a State-funded pre-kindergarten program, a
			 public library program, or a family literacy program in partnership with one or
			 more public or private nonprofit organizations or agencies that have a
			 demonstrated record of effectiveness—
							(I)in improving the
			 early literacy development of children from birth through kindergarten entry;
			 and
							(II)in providing
			 professional development aligned with the activities described in section
			 7(e)(1); and
							(B)when used with
			 respect to students in kindergarten through grade 12, a local educational
			 agency or consortium of local educational agencies that—
						(i)is
			 among the local educational agencies in the State with the highest numbers or
			 percentages of students reading and writing below grade level, based on the
			 most current State data, where available; and
						(ii)has
			 the highest numbers or percentages of children who are counted under section
			 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6333(c)), in comparison to other local educational agencies in the
			 State.
						(5)English language
			 acquisition
					(A)In
			 generalThe term English language acquisition means
			 the process by which a non-native English speaker acquires proficiency in
			 speaking, listening, reading, and writing the English language.
					(B)Inclusion for
			 english language learners in schoolFor an English language
			 learner in school, such term includes not only the social language proficiency
			 needed to participate in the school environment, but also the academic language
			 proficiency needed to acquire literacy and academic content and demonstrate the
			 student’s learning.
					(6)English language
			 learnerThe term English language learner means an
			 individual who is limited English proficient, as defined in section 9101(25) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(25)).
				(7)Essential
			 components of early literacy instructionThe term essential
			 components of early literacy instruction means providing, for children
			 prior to the age of kindergarten entry, interactive experiences in a print- and
			 literacy-rich environment that promote the development of—
					(A)oral language,
			 including vocabulary, grammar, and syntax;
					(B)motivational
			 aspects of early literacy, including enjoyment of reading and books;
					(C)book-reading
			 behaviors, including book handling and orientation;
					(D)recognition and
			 understanding of pictures and story concepts;
					(E)concepts about
			 print;
					(F)alphabet
			 knowledge;
					(G)phonological
			 awareness, including the awareness of rhymes, sounds, and syllables;
					(H)emergent writing
			 skills, including use of writing materials; and
					(I)integration of
			 print concepts into play.
					(8)Essential
			 components of reading and writing instructionThe term
			 essential components of reading and writing instruction means, for
			 students in kindergarten through grade 12, developmentally appropriate,
			 explicit, and systematic instruction that provides students the
			 following:
					(A)With respect to
			 students in kindergarten through grade 12—
						(i)high-quality
			 professional development for teachers, instructional staff, and
			 principals;
						(ii)diverse texts at
			 the appropriate reading and interest level of students;
						(iii)differentiated
			 instructional approaches;
						(iv)instruction and
			 supports to increase students’ motivation to read, including self-directed
			 learning;
						(v)as
			 appropriate, systematic and intensive one-to-one and small group instruction,
			 including extended time for intense intervention for students reading
			 significantly below grade level, which can be provided both inside and outside
			 the classroom as well as during and outside regular school hours;
						(vi)opportunities to
			 write individually and collaboratively;
						(vii)instruction in
			 uses of print materials, multimedia, and technological resources for research
			 and for generating and presenting content and ideas; and
						(viii)use of
			 screening, diagnostic, formative, and summative assessments.
						(B)With respect to
			 students in grades kindergarten through grade 3—
						(i)strategic and
			 explicit instruction using phonological awareness, phonic decoding, vocabulary,
			 language structure, reading fluency and reading comprehension;
						(ii)use
			 of oral modeling techniques to build language skills; and
						(iii)coordinated
			 involvement of families, caregivers, school leaders, and instructional
			 staff.
						(C)With respect to
			 students in grades 4 through 12—
						(i)direct and
			 explicit comprehension instruction;
						(ii)direct and
			 explicit instruction that builds academic vocabulary;
						(iii)multiple
			 opportunities to write with clear purposes and critical reasoning appropriate
			 to the topic and purpose and with specific instruction and feedback from
			 teachers;
						(iv)text-based
			 collaborative learning; and
						(v)coordinated
			 involvement of school leaders and instructional staff that are
			 interdisciplinary and interdepartmental and that analyze student work over time
			 and plan literacy instruction.
						(9)Family literacy
			 servicesThe term family literacy services means
			 services provided to participants on a voluntary basis that are of sufficient
			 intensity in terms of hours, and of sufficient duration, to make sustainable
			 changes in a family, and that integrate all of the following activities:
					(A)Interactive
			 literacy activities between parents and their children.
					(B)Training for
			 parents regarding how to be the primary teacher for their children and full
			 partners in the education of their children.
					(C)Parent literacy
			 training that leads to economic self-sufficiency.
					(D)An age-appropriate
			 education to prepare children for success in school and life
			 experiences.
					(10)Formative
			 assessmentThe term formative assessment means
			 assessment questions, tools, and processes that are—
					(A)developmentally,
			 linguistically, and culturally appropriate;
					(B)embedded in
			 instruction; and
					(C)used by teachers
			 and students to provide timely feedback for purposes of adjusting instruction
			 to improve learning.
					(11)High-quality
			 professional developmentThe term high-quality professional
			 development means professional development that—
					(A)is job-embedded,
			 ongoing, and based on scientifically valid research;
					(B)is sustained,
			 intensive, and classroom focused, if such workshop or conference is part of a
			 professional development plan for the attendee;
					(C)is designed to
			 increase the knowledge and expertise of instructional staff in implementing the
			 essential components of early literacy instruction and the essential components
			 of reading and writing instruction, as appropriate;
					(D)includes and
			 supports teachers and early learning providers in administering age- and
			 developmentally appropriate assessments; and analyzing the results of these
			 student assessments when implementing the essential components of early
			 literacy instruction and the essential components of reading and writing
			 instruction for the purposes of planning, monitoring, adapting, and improving
			 classroom instruction or teaching strategies to improve student learning, as
			 appropriate;
					(E)for kindergarten
			 through 12th grade, supports the integration of literacy instruction in core
			 academic subjects and, to the extent practicable, other subjects taught at
			 school, such as career and technical education;
					(F)includes
			 information on one-to-one, small group, and classroom-based instructional
			 materials and approaches based on scientifically valid research on
			 literacy;
					(G)provides ongoing
			 instructional literacy coaching—
						(i)to
			 ensure high-quality implementation of effective practices of literacy
			 instruction that is content centered, integrated across the curricula,
			 collaborative, and school, setting, and classroom embedded; and
						(ii)that uses student
			 data to improve instruction;
						(H)includes and
			 supports teachers in setting high reading and writing achievement goals for all
			 students and provides the teachers with the instructional tools and skills,
			 including strategies consistent with the principles of universal design for
			 learning, to help students reach such goals; and
					(I)is differentiated
			 for educators working with children from birth through kindergarten entry,
			 students in kindergarten through grade 5, and students in grades 6 through 12,
			 and, as appropriate, by student grade or student need.
					(12)Instructional
			 staff
					(A)In
			 generalThe term instructional staff means
			 individuals who have responsibility for teaching students to read and write, or
			 in the case of children from birth to kindergarten entry, teaching early
			 literacy skills and language development.
					(B)InclusionsSuch
			 term includes principals, teachers, early learning providers, supervisors of
			 instruction, pupil services personnel, librarians, library school media
			 specialists, teachers of academic subjects other than reading or writing, other
			 school leaders, literacy coaches, and other individuals who have responsibility
			 for assisting children to learn to read and write.
					(13)Literacy
			 coachThe term literacy coach means a
			 professional—
					(A)who—
						(i)has
			 previous teaching experience and—
							(I)for the purpose of
			 literacy coaches working with early learning programs, has expertise in early
			 childhood development and early literacy; and
							(II)for the purpose
			 of literacy coaches working with kindergarten through grade 12—
								(aa)a
			 master’s degree with a concentration in reading and writing education;
			 or
								(bb)has
			 demonstrated proficiency in teaching reading or writing in a core academic
			 subject; and
								(ii)is
			 able to demonstrate the ability to help early learning providers or
			 teachers—
							(I)use evidence-based
			 research on how children and students become successful readers, writers, and
			 communicators;
							(II)use multiple
			 forms of assessment to guide instructional decisionmaking;
							(III)for the purpose
			 of literacy coaches working with—
								(aa)early
			 learning programs, support and coordinate the language and literacy curricula
			 and activities with the overall early childhood education program; and
								(bb)teachers in
			 kindergarten through grade 12, improve student writing and reading in and
			 across content areas such as mathematics, science, social studies, and language
			 arts;
								(IV)develop and
			 implement differentiated instruction and teaching approaches to serve the needs
			 of diverse learners, including English language learners and children with
			 disabilities;
							(V)use the principles
			 of universal design for learning in instructional strategies and in selecting
			 materials and tools to serve the diverse needs of all learners, including
			 English language learners and children with disabilities;
							(VI)employ best
			 practices in engaging instructional staff to change school cultures to better
			 encourage and support literacy development and achievement;
							(VII)use data to
			 improve instruction; and
							(VIII)for the purpose
			 of literacy coaches working with—
								(aa)early
			 learning programs, set developmentally appropriate early literacy goals and
			 select and acquire instructional tools and skills to help children reach such
			 goals; and
								(bb)kindergarten
			 through grade 12, set high reading and writing achievement goals for all
			 students and select and acquire instructional tools and skills to help students
			 reach such goals; and
								(B)whose role with
			 early learning providers, teachers and school personnel is—
						(i)to
			 provide high-quality professional development opportunities in literacy and
			 language development for early learning providers, teachers and school
			 personnel, including in the case of early learning providers, helping staff in
			 planning and implementation of ongoing professional development;
						(ii)to
			 work cooperatively and collaboratively with principals, teachers, early
			 learning providers and other professionals in planning programs to help, as
			 appropriate—
							(I)early learning
			 providers identify children’s early literacy needs so that such providers can
			 meet the early literacy needs of children at risk for delayed development and
			 later academic difficulties; and
							(II)teachers identify
			 student literacy needs and teach literacy across the content areas so that the
			 teachers can meet the needs of students reading and writing below grade level;
			 and
							(iii)to
			 work cooperatively and collaboratively with other professionals in planning
			 programs to help early learning providers and teachers teach literacy across
			 content areas so that the early learning providers and teachers can meet the
			 needs of diverse learners, including children with disabilities, English
			 language learners, and students who are reading at grade level.
						(14)Local
			 educational agencyThe term local educational
			 agency—
					(A)has the meaning
			 given to that term in section 9101 of the Elementary and Secondary Education
			 Act of 1965; and
					(B)includes any
			 public charter school that constitutes a local educational agency under State
			 law.
					(15)Multitier
			 system of supportsThe term multitier system of
			 supports means a comprehensive system of differentiated supports that
			 includes evidence-based instruction, universal screening, progress monitoring,
			 formative assessment, and evidence-based interventions matched to student
			 needs, and educational decisionmaking using student outcome data.
				(16)ReadingThe
			 term reading means a complex system of deriving meaning from print
			 that requires all of the following:
					(A)The skills and
			 knowledge to understand how phonemes, or speech sounds, are connected to
			 print.
					(B)The ability to
			 decode unfamiliar words.
					(C)The ability to
			 read fluently.
					(D)Sufficient
			 background information and vocabulary to foster reading comprehension.
					(E)The development of
			 appropriate active strategies to construct meaning from print.
					(F)The development
			 and maintenance of a motivation to read.
					(17)School
			 leaderThe term school leader means an individual
			 who—
					(A)is an employee or
			 officer of a school; and
					(B)is responsible
			 for—
						(i)the
			 school’s performance; and
						(ii)the
			 daily instructional and managerial operations of the school.
						(18)Scientifically
			 valid researchThe term scientifically valid
			 research has the meaning given the term in section 200 of the Higher
			 Education Act of 1965 (20 U.S.C. 1021).
				(19)Screening
			 assessmentThe term screening assessment means an
			 assessment that—
					(A)is
			 developmentally, linguistically, and culturally appropriate;
					(B)is valid,
			 reliable, and based on scientifically valid research on literacy and English
			 language acquisition; and
					(C)is a procedure
			 designed as a first step in identifying children who may be at high risk for
			 delayed development or later academic difficulties and in need of further
			 diagnosis of the children’s need for special services or additional literacy
			 instruction.
					(20)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, and the Commonwealth of the Northern Mariana Islands.
				(21)State literacy
			 leadership team
					(A)In
			 general
						(i)Appointment;
			 responsibility; compositionThe term State literacy
			 leadership team means a team that—
							(I)is appointed and
			 coordinated by the State educational agency, except that individuals described
			 in subclauses (I)(aa), (I)(hh), and (II)(gg) of clause (ii) shall be appointed
			 by the State agency that oversees child care programs; and
							(II)is composed of
			 not less than 13 individuals and includes the individuals described in clause
			 (ii).
							(ii)Individuals
			 includedA State literacy team—
							(I)shall
			 include—
								(aa)an
			 individual who has literacy expertise with respect to children from birth
			 through kindergarten entry;
								(bb)an
			 individual who has literacy expertise with respect to students in kindergarten
			 through grade 5;
								(cc)an
			 individual who has literacy expertise with respect to students in grades 6
			 through 12;
								(dd)a
			 school principal;
								(ee)a
			 special education teacher with literacy expertise;
								(ff)a
			 representative from the family literacy community;
								(gg)a
			 teacher or administrator with expertise in teaching English language
			 learners;
								(hh)a
			 representative from the State’s agency that oversees child care
			 programs;
								(ii)a
			 representative from the State educational agency who oversees literacy
			 initiatives; and
								(jj)a
			 representative from higher education who is actively involved in research,
			 development, and teacher preparation in literacy instruction and intervention
			 based on scientifically valid research; and
								(II)may
			 include—
								(aa)a
			 literacy specialist serving in a school district within the State;
								(bb)a
			 literacy coach;
								(cc)a
			 library media specialist;
								(dd)a
			 school counselor;
								(ee)a
			 teacher of a core academic subject;
								(ff)a
			 special education administrator;
								(gg)an
			 early learning provider;
								(hh)a
			 college or university professor;
								(ii)a
			 parent;
								(jj)a
			 business leader;
								(kk)a
			 representative from the Governor’s office;
								(ll)a representative from the State board of
			 education;
								(mm)a
			 representative from the State legislature;
								(nn)a
			 nonprofit and community-based organization providing literacy instruction and
			 support; and
								(oo)a
			 representative from a school district superintendent's office.
								(B)Inclusion of a
			 preexisting partnershipIf, before the date of the enactment of
			 this Act, a State educational agency established a consortium, partnership, or
			 any other similar body that was considered a literacy partnership for purposes
			 of subpart 1 or 2 of part B of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6361 et seq., 6371 et seq.) and that includes
			 the individuals required under subparagraph (A)(ii)(I), such consortium,
			 partnership, or body may be considered a State literacy leadership team for
			 purposes of subparagraph (A).
					(22)Student with a
			 disabilityThe term student with a disability has
			 the meaning given the term child with a disability in section
			 602(3) of the Individuals with Disabilities Education Act (20 U.S.C.
			 1401(3)).
				(23)Summative
			 assessmentThe term summative assessment means an
			 assessment that—
					(A)is
			 developmentally, linguistically, and culturally appropriate;
					(B)is valid,
			 reliable, and based on scientifically valid research on literacy and English
			 language acquisition; and
					(C)measures how young
			 children have progressed over time relative to developmental norms and what
			 students have learned over time.
					(24)Universal
			 design for learningThe term universal design for
			 learning has the meaning given the term in section 103 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001 et seq.).
				(25)WritingThe
			 term writing means—
					(A)the ability to
			 compose meaning and print to communicate ideas, including the use of
			 vocabulary, tone, and genre to fit purpose, audience and occasion;
					(B)the use of
			 conventions such as spelling and punctuation; and
					(C)the ability to
			 revise in order to improve clarity of ideas, coherence, logical development,
			 and precision of language use.
					14.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$2,350,000,000 for
			 fiscal year 2014;
			(2)$2,350,000,000 for
			 fiscal year 2015;
			(3)$2,350,000,000 for
			 fiscal year 2016;
			(4)$2,350,000,000 for
			 fiscal year 2017; and
			(5)$2,350,000,000 for
			 fiscal year 2018.
			
